PD-0077-15
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                           Transmitted 9/22/2015 11:50:35 AM
                              PD-0077-15                      Accepted 9/22/2015 1:21:48 PM
September 23, 2015                                                            ABEL ACOSTA
                                                                                      CLERK
                        **************


             TO THE COURT OF CRIMINAL APPEALS OF TEXAS

                       OF THE STATE OF TEXAS



                            **********


                            STEVEN COLE,
                                            Appellant
                                  VS.
                        THE STATE OF TEXAS,
                                        Appellee
                            **********


                      Appealed from Gregg County


  __________________________________________________________________
       APPELLANT’S POST SUBMISSION SUPPLEMENTAL BRIEF
  __________________________________________________________________

                                            EBB B. MOBLEY
                                            State Bar # 14238000
                                            Attorney at Law
                                            422 North Center St.-Lower Level
                                            P. O. Box 2309
                                            Longview, TX 75606
                                            Telephone: (903) 757-3331
                                            Facsimile: (903) 753-8289
                                            ebbmob@aol.com

                                            ATTORNEY FOR APPELLANT
                                  PD-0077-15


                                STEVEN COLE,
                                                  Appellant
                                       VS.

                            THE STATE OF TEXAS,
                                            Appellee

__________________________________________________________________

             SUPPLEMENTAL BRIEF OF APPELLANT
_________________________________________________________________


      NOW comes STEVEN COLE, appellant, and files his post-submission list of
authority in response to questions from the Bench doing oral argument about

methamphetamine and its dissipation rate in the blood of a human being.
                                        §
      The following cases address this issue:

Haley v. State 396 S.W.3d 756 (Tex.App. - Houston (14th Dist.) 2013, no pet.)
Bradley v. State No. 10-07-00119-CR, 2008 Tex.App. LEXIS 7545, pet. ref’d

United States v. Stephen C. Pond 36 M.J. 1050 (USAF, CMR 1993)
South Dakota v. Kyle Louise Buchholz 1999 S.D. 110 598 N.W.2d 899

Shaw v. Rosanne Campbell 2007 WL 2789556 (E.D. Cal.)
West v. Georgia 288 Ga.App. 566, 654 S.E.2d 463 (2007)

Clark v. People 2006 WL 773040 (Cal.App. 3 Dist.)

People v. Joey Villareal 2003 WL 21504493 (Cal.App. 6 Dist.)

People v. Manuel Alfred Rocha 221 Cal. App. 4th 1385, 165 Cal. Rptr. 3d 190) (2013)

Gibson v. State 233 S.W.3d 447 (Tex.App. - Waco 2007 no pet.)

Flannigan v. State of Arizona 194 Ariz. 150, 978 P.2d 127 (1999)
      The following material provides in depth discussion of methamphetamine in

a criminal/forensic setting:
      Kerrigan, Drug Toxicology for Prosecutors: Targeting the Hardcore Impaired
Drivers, 2004, American Prosecutors Research Institute.
      Verstraete, Alain G., Detection Times of Drugs of Abuse in Blood, Urine, and
Oral Fluid, The Drug Monitor, Volume 26, Number 2, April 2004, Clinical Biology
Laboratory, Ghent University Hospital, B-9000, Ghent, Belgium, (2004) Lippincott
Williams & Wilkins.

      Winek, Charles L., Winek’s Drug & Chemical Blood-Level Data 2001.
                                        §

      The entire testing of Justin Schwane, the State’s expert toxicologist can be
found at 4 RR 6-28. He used the term “therapeutic” nine times in reference to the

level of methamphetamine in Appellant’s blood sample; viz, 4 RR 15 (twice); 4 RR
20 (twice); 4 RR 21, 4 RR 22 (twice); 4 RR 25, 4 RR 26.
                                    PRAYER
      Upon the issues presented, it is submitted that the opinion of the Court of

Criminal Appeals should be affirmed.
                                       Respectfully submitted,



                                       EBB B. MOBLEY
                                       Attorney at Law
                                       422 North Center St - Lower Level.
                                       P. O. Box 2309
                                       Longview, TX 75606
                                       Telephone: (903) 757-3331
                                       Facsimile: (903) 753-8289
                                       ebbmob@aol.com


                                         /s/ Ebb B. Mobley
                                       EBB B. MOBLEY
                                       State Bar # 14238000
                                       ATTORNEY FOR APPELLANT


                      CERTIFICATE OF COMPLIANCE

      I certify that this brief contains 530 words according to the computer program
used to prepare the document.
                                        /s/ Ebb B. Mobley
                                       EBB B. MOBLEY


                         CERTIFICATE OF SERVICE

      A copy of this brief was provided to John R. Messinger, Assistant State
Prosecuting Attorney, P.O. Box 13046, Austin, Texas 78711, and Zan Colson Brown,
Assistant District Attorney, 101 East Methvin, Suite 333, Longview, Texas 71601
on the 22nd day of September, 2015, by e-file.


                                       /s/ Ebb B. Mobley
                                       EBB B. MOBLEY